 1   CHARLES S. PAINTER (SBN 89045)
     REBECCA L. MENENDEZ (SBN 262487)
 2   ERICKSEN ARBUTHNOT
     100 Howe Avenue, Suite 110 South
 3   Sacramento, CA 95825-8201
     (916) 483-5181 Telephone
 4   (916) 483-7558 Facsimile

 5   Attorneys for Defendant, ESA MANAGEMENT, LLC

 6   Harry E. Hudson, Jr. (SBN 114512)
     343 East Main Street, Suite 314
 7   Stockton, CA 95202
     (209) 463-9715 Telephone
 8   (209) 235-0217 Facsimile
 9   Attorneys for Plaintiffs
10

11
                           IN THE UNITED STATES DISTRICT COURT
12
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
13

14
     SUZANNA REECE, RICHARD VALLES,      )           Case No.: 2:18-cv-0466 MCE DB
15   JR., C.A.R., a minor, C.A.V., a minor, and
                                         )
     C.V., a minor,                      )
16                                       )           STATUS REPORT & ORDER
                 Plaintiffs,             )           EXTENDING TIME TO FILE
17                                       )           DISPOSITIONAL DOCUMENTS
     v.                                  )
18                                       )
     EXTENDED STAY HOTELS, EXTENDED )
19   STAY AMERICA, EXTENDED STAY         )           Judge: Morrison C. England, Jr.
     AMERICA-STOCKTON,                   )           Ctrm: 7, 14th Floor
20                                       )
                 Defendants.             )
21   ___________________________________ )
22
            WHEREAS on or about December 3, 2018, the parties notified the Court that this matter
23
     had settled. The Court Ordered that the case be dismissed on or before March 4, 2019. On
24
     February 20, 2019, the parties requested that the Court grant additional time for compliance
25
     through May 1, 2019 due to a personal loss suffered by plaintiff’s counsel. Because of the
26
     personal loss, defense counsel offered to prepare the required documents for approval of the
27
     minors’ claims. On February 26, 2019, the Court granted the parties request and extended the
28
     time through May 1, 2019. [See Dkt. No. 25].

     STATUS REPORT & ORDER
     17-087/PLEADING.025                     - 1 -
     RLM:sj
 1          WHEREAS the needed documents for approval of the minors’ claims had not yet been

 2   received, the Parties respectfully request that the Court grant more time to complete the necessary

 3   documents and the Dismissal be extended to September 1, 2019.

 4          WHEREAS, Plaintiffs’ counsel provided defendant with the needed information, and

 5   thereafter, defense counsel was the cause of a delay due to a lack of and change in staff.

 6          WHEREAS, the parties requested one more additional extension to November 1, 2019

 7   for the dismissal to be filed, and that request was granted.

 8          WHEREAS, all paperwork had been submitted to San Joaquin County Superior Court,

 9   and a hearing had been set for November 18, 2019, despite the parties’ request that no hearing

10   be held, the parties’ requested what was expected to be one final extension to December 9, 2019.

11          WHEREAS, the San Joaquin County Superior Court, on its own motion, continued the

12   minor’s compromise hearing to December 9, 2019. The parties requested what was expected to

13   be one final extension to January 15, 2020.

14          WHEREAS, the San Joaquin County Superior Court did not file the orders approving the

15   compromise of the claims until December 18, 2019 and they were not received by counsel until

16   December 26, 2019, much later than expected. All documents needed to be redacted, and

17   thereafter, the minor’s compromise documents were filed with this Court on January 14, 2020.

18          WHEREAS, we await approval by this Court of the minor’s compromise pursuant to
19   Local Rule 202(a)(1).
20          WHEREAS, thereafter upon approval of this Court the settlement drafts will be requested
21   and forwarded to Plaintiff and a stipulation of dismissal executed, the parties request an
22   extension of time to file dispositional documents to March 1, 2020.
23   DATED: January 14, 2020
24                                                       ERICKSEN ARBUTHNOT

25
                                               By:
26                                                       CHARLES S. PAINTER
                                                         REBECCA L. MENENDEZ
27                                                       Attorneys for Defendants
                                                         ESA MANAGEMENT, LLC
28


     STATUS REPORT & ORDER
     17-087/PLEADING.025                        - 2 -
     RLM:sj
 1   DATED: January 14, 2020

 2                                                      LAW OFFICES OF HARRY E.
                                                        HUDSON, JR.
 3
                                                        /S/ Harry E. Hudson, Jr.
 4                                             By:      As authorized on 1/14/2020
                                                        HARRY E. HUDSON, JR.
 5                                                      Attorneys for Plaintiffs
 6

 7                                                ORDER
 8          Pursuant to the stipulation of the parties, their request for an extension of time is
 9
     GRANTED. Dispositional documents shall be filed not later than May 1, 2020.
10
            IT IS SO ORDERED.
11
     Dated: January 21, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STATUS REPORT & ORDER
     17-087/PLEADING.025                        - 3 -
     RLM:sj
